Citation Nr: 1434599	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  10-09 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the Appellant is a Veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


WITNESSES AT HEARING ON APPEAL

Appellant, V.A., & D.S.J.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Appellant alleges he had recognized service with the Recognized Guerillas under the 1st Platoon, Company E, 66th Battalion, from October 1944 to February 1945. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decisional letter by the Manila RO that denied his claim seeking compensation from the Filipino Veterans Equity Compensation Fund.  Because Veteran status of the person seeking benefits is a threshold requirement for establishing entitlement to such benefit, that is the matter before the Board.

The Veteran requested a hearing before the Board.  A Veterans Law Judge who is no longer employed by the Board conducted the hearing in August 2010.  A transcript is associated with the claims file. 

The Veteran was afforded an additional opportunity to testify before a Veterans Law Judge.  The Veteran requested an additional hearing.  That hearing was scheduled in May 2013; the Veteran then requested to reschedule the hearing.  The hearing was postponed, and the Veteran was scheduled to appear for a hearing in March 2014.  However, he failed to report for this hearing and provided no explanation for his failure to report.  His hearing request, therefore, has been deemed withdrawn.  38 C.F.R. § 20.702(d) (2013).


FINDING OF FACT

The service department has certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The Appellant is not a Veteran, and is not eligible for one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in claims where it is necessary to first establish Veteran status, proper VCAA notice must be tailored to also inform claimants of the information or evidence necessary to prove the element of Veteran status, what information the Appellant is responsible for providing, and what information VA will seek to obtain concerning that element. 

The Board notes that the Appellant was not advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of this matter.  However, the Board finds that he is not prejudiced by such notice defect.  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court reversed the case of Sanders v. Nicholson, 487 F.3d 881 (2007), which had held that any error in VCAA notice should be presumed prejudicial and that VA must always bear the burden of proving that such an error did not cause harm.  In reversing Sanders, the Supreme Court in essence held that - except for cases in which VA has failed to inform the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki, 129 S. Ct. at 1704 -06.  

The Appellant has not alleged that he was prejudiced because he did not receive timely notice of what was needed to substantiate his claim.  The record reflects that based on information he provided in his February 2009 claim for benefits, the RO sought service department verification of his service, and based on service department certification that he did not have qualifying service, determined he is ineligible for VA benefits as a matter of law.  When an Appellant is ineligible for VA benefits as a matter of law based on the service department's refusal to certify the Appellant's service, he is not prejudiced by VA's failure to notify him of the various methods available for proving Philippine Veteran status.  See Palor, 21 Vet. App. at 332-33 ("given the binding nature of the U.S. service department's certification . . . a remand for further development could not possibly change the outcome of the decision").

Furthermore, the Veteran was provided with 38 U.S.C.A. § 5103 complaint notice in November 2010 and March 2011.  The Veteran's claim was subsequently readjudicated in a September 2012 Supplemental Statement of the Case (SSOC).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2010 hearing, the VLJ fully explained the issue involved.  Also, the VLJ suggested submission of evidence which had not yet been provided.  A review of the record reveals no assertion by the Appellant that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Appellant demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony.  As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claim based on the current record.  

VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

II.  Whether the Appellant is a Veteran for the Purpose of Establishing Entitlement to a One-Time Payment from the Filipino Veterans Equity Compensation Fund

The Appellant seeks to be recognized as a Veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.

Facts

In February 2009, the Appellant submitted an application for one-time payment from the Filipino Veterans Equity Compensation Fund.  He reported that he had served as a Recognized Guerilla in the 1st Platoon, Company E, 66th Infantry Battalion, from October 1944 to February 1945. 

In April 2009, the RO contacted the service department and requested verification of the Appellant's reported military service.  In its request, the RO included the information provided by the Appellant; the RO also noted that the Appellant's name is not listed in the Reconstructed Recognized Guerilla Roster maintained by the Manila RO.  In April 2009, the National Personnel Records Center (NPRC) responded that the Appellant had had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.

In May 2010, the RO denied the Appellant's claim on the basis that the service department had certified that he did not have the requisite military service to establish eligibility therefor.  The Appellant filed a notice of disagreement in May 2009, and at that time reiterated that he had served as a recognized guerilla.  The Appellant perfected an appeal of the RO's determination in March 2010.  At that time, he explained his contentions that he served with the guerilla unit and was admitted right in the battlefield.  He provided names of superior officers of the unit.

In August 2010, the Veteran testified at a Board hearing.  He stated that he served in a duly recognized guerilla unit that served with the US armed forces and his name was added to the list at the command post while the unit was in the battlefield.  See August 2010 BVA Hearing Transcript, pg. 3.  The Veteran indicated that he was not sure if his service record was accurately prepared.  Id.  Additionally, the Veteran stated that the name of his colonel's name was Colonel Russel Volckman.  Id. at pg. 4.

As a result of this new information, the Board remanded the Appellant's claim in September 2010 to contact the NPRC again.  Accordingly, in November 2010, the RO contacted the service department and requested reverification of the Appellant's reported military service based on the expanded set of evidence received in connection with this claim.  In January 2011, the NPRC responded that the Appellant had had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.

Applicable Laws

The Philippine islands became a United States possession in 1898 when they were ceded from Spain following the Spanish-American War.  During World War II, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army, were called into the service of the United States Armed Forces of the Far East by President Franklin D. Roosevelt.  See Military Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).  Current law, however, provides that the service of certain Filipino Veterans does not entitle them to receive full benefits administered by the Secretary of the U.S. Department of Veterans Affairs.  38 U.S.C.A. § 107 (West 2002).

On February 17, 2009, the President signed the American Recovery and Reinvestment Act, intended for "job preservation and creation, infrastructure and investment, energy efficiency and science, assistance to the unemployed, and State and local fiscal stabilization."  See Pub. L. No. 111-5, 123 Stat. 115 (2009).  The legislation included a provision for the creation of the Filipino Veterans Equity Compensation Fund, providing one-time payments to "eligible persons" in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).

An "eligible person" is defined as any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces or organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ).  

Additionally, the person must have been discharged or released from such service under conditions other than dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009).

The Act further directs the Secretary to "administer the provisions of this section in a manner consistent with applicable provisions of title 38, United States Code, and other provisions of law, and shall apply the definitions in section 101 of such title in the administration of such provisions, except to the extent otherwise provided in this section."  Id. 

The Secretary is authorized by statute to prescribe "regulations with respect to the nature and extent of proof and evidence and the method of taking and furnishing them in order to establish the right to benefits" under the laws administered by VA. 38 U.S.C. § 501(a)(1) (West 2002).  Pursuant to that authority, the Secretary has prescribed regulatory provisions governing the evidentiary requirements for establishing the requisite service for VA benefits purposes.

That regulation provides that for the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable period of wartime service for pension entitlement, a document may be accepted without verification if the document shows, in addition to meeting the above requirements, (1) service of four months or more, or (2) discharge for disability incurred in the line of duty, or (3) 90 days creditable service based on records from the service department such as hospitalization for ninety days for a line of duty disability.  38 C.F.R. § 3.203(b).  When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, the VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).

The Court has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993); Venturella v. Gober, 10 Vet. App. 340 (1997).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has reached the same conclusion.  See e.g. Soria v. Brown, 118 Fed. 3rd 747, 749 (Fed. Cir. 1997) (noting that "[b]ecause the United States Department of the Army refused to certify [the claimant's] alleged service in the Philippine Army, the VA properly refused to consider his claim for Veterans' benefits based on that service.").

Analysis

As set forth above, the NPRC has twice certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  VA is bound by that certification.

The Board has carefully considered the documentation submitted by the Appellant, but notes that it fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service.  The documents submitted by the Appellant were not issued by the United States service department, nor do they contain the necessary information to establish entitlement to the benefit sought.  As such, those documents may not be accepted as verification of service for the purpose of determining eligibility for benefits administered by the Secretary of VA, including the one-time payment from the Filipino Veterans Equity Compensation Fund.  Again, the Board is bound by the United States service department's certification.  See e.g. Capellan, 539 F.3d at 1376 (noting that "if the United States service department refuses to verify the applicant's claimed service, the applicant's only recourse lies within the relevant service department, not the VA").

The Board is sympathetic to the Appellant's argument, however, as the service department has certified that the Appellant did not have the requisite service to qualify him for payment from the Filipino Veterans Equity Compensation Fund, the appeal must be denied.  Where, as here, the law is dispositive, the claim must be denied due to an absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

The appeal to establish Veteran status for the Appellant and his entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


